Citation Nr: 0722134	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-00 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.  

2.	Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.  

3.	Entitlement to an increased rating for pes planus, 
currently evaluated as 10 percent disabling.  

4.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for arthritis of the 
low back and each knee.  

5.	Entitlement to service connection for arthritis of the 
cervical spine, left hip, right femur, left femur, right 
hand, left hand, right wrist, and left wrist.  

6.	Entitlement to service connection for a chronic 
gastrointestinal disorder.  

7.	Entitlement to service connection for a rectal disorder.  

8.	Entitlement to service connection for a disability 
manifested by hair loss.  

9.	Entitlement to service connection for a disability 
manifested by dry skin.  

10.	Entitlement to service 
connection for a disability manifested by fatigue and lack of 
energy.  

11.	Entitlement to service 
connection for a left shoulder disorder.  

12.	Entitlement to service 
connection for bilateral sciatic neuritis.  

13.	Entitlement to service 
connection for a disability manifested by hiccups.  

14.	Entitlement to a total rating 
by reason of individual unemployability due to service 
connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to March 
1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that the veteran's claim was filed 
prior to the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA) in November 2000, but decided after that law 
had taken effect.  With the exception of the issue of 
entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities the 
veteran was not provided with the necessary notification 
provisions to meet the requirements of the VCAA.  Neither has 
he been provided with sufficient notice as to what is needed 
in terms of new and material evidence so as to satisfy the 
notice provisions of Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In September 2005, the veteran specifically 
indicated that he did not believe that all of the medical 
records relevant to his claim had been obtained.  VCAA notice 
for each issue must be specifically addressed in the 
notification letter.  Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Under these circumstances, the case must be returned 
for proper notification.  

As noted, appellant has contended that he is undergoing 
treatment at a VA facility ant that the most recent records 
have not been obtained.  In view of the need for additional 
development, request for those records should be undertaken.

In addition, it is noted that the veteran's representative 
has pointed out that the most recent VA compensation 
examination of records was performed in July 1999.  It is 
asserted that a more contemporaneous examination should be 
performed prior to appellate consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), as 
well as Kent, supra, are fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  RO/AMC should, with the assistance of the 
appellant as indicated, obtain records of all 
recent pertinent treatment from VA or private 
providers.  As needed, appellant should be 
requested to identify locations and 
approximate dates of treatment.  All VA 
records from the Brooklyn VA facility should 
be obtained, as should other records 
identified by the appellant.  If an attempt 
to obtain records is unsuccessful, the 
actions taken should be documented in the 
claims file.

3.  Thereafter, and whether or not records 
are obtained, RO/AMC should arrange for the 
veteran to undergo psychiatric, dermatologic 
and orthopedic or podiatric examinations to 
ascertain the current severity of his service 
connected disabilities.  The examiners should 
be requested to render an opinion concerning 
the effect of the appellant's service-
connected disabilities on his ordinary 
activity and his ability to procure and 
maintain employment.  The claims folder 
should be made available for review in 
connection with these examinations.  The 
examiners should provide complete rationale 
for all conclusions reached.  

4.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



